DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 6/02/2022, with respect to claim 19 have been fully considered and are persuasive.  The rejection under USC 112(b) of claim 19 has been withdrawn.  Amendments are in agreement with suggestions by examiner to correct the antecedent basis of claim 19.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9, 11-13, 16-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coats (US 2020/0251927).

With respect to claim 1, Coats discloses a retrofit system (The unit may be built into new sensing devices such as pole top sensors or provided as a retrofit device for existing sensors) [Par. 0043] to update a data collection system [Fig. 2] in an electrical power distribution system configured to provide power to multiple facilities [Par. 0023] (Electrical power transmission can include distribution of electrical power over one or more electrical networks…provide electrical power from generation sources to users (loads). Grid performance can benefit from monitoring of the electrical power transmitted through the transmission lines), the retrofit system comprising: 
a line-mounted wireless current sensor configured to be mounted to an existing power line in the electrical power distribution system as part of a retrofit (characterized by using overhead wireless powerline sensors) [Par. 0042-0043], comprising: 
a current monitoring subsystem to generate a digitized representation of a current measurement of an alternating current signal in an overhead electrical conductor [Par. 0027 & 0048]; (digital and/or analog filtered voltage, current waveforms, average voltage and/or current RMS quantities) & (The measurement front end may consist of the necessary components to interface with all sensors, condition signals, level shift, filter, and convert the sensed value to an analog or digital value that can be taken as input by the microcontroller or other processing unit)
a power harvesting subsystem to harvest power from the overhead electrical conductor [Par. 0042]; and (The devices, systems, methods may include harvesting energy from the high voltage line and may avoid reliability problems that arise from battery energy storage and other problems inherit to other methods of energy harvesting)
a first wireless communication subsystem (characterized in communication system of the wireless overhead line sensor) to transmit the digitized representation of the current measurement; [Par. 0043] (monitoring voltage, current, and/or other measurement inputs from energy transmission or distribution sensors such as overhead line measurement devices, and transmitting gathered data wirelessly to a separate receiver, base unit, or wide area monitoring systems)
an analog to digital converter (ADC) [Fig. 2; 24] & [Par. 0039], comprising: 
at least one analog input in electrical communication with a voltage signal associated with the overhead electrical conductor [Par. 0048]; and 
a digital output to generate a digitized representation of the at least one voltage signal [Par. 0048]; (The measurement front end may consist of the necessary components to interface with all sensors, condition signals, level shift, filter, and convert the sensed value to an analog or digital value that can be taken as input by the microcontroller or other processing unit)
a second wireless communication subsystem [Fig. 2; 30] to receive the digitized representation of the current measurement (characterized by the communication system of the measurement apparatus); and 
an intelligent electronic device (IED) [Fig. 2; 14] configured to be added to the data collection system as part of the retrofit [Par. 0043] and in electrical communication with the second wireless communication subsystem and the ADC [Fig. 3; 24, 30], the IED to provide the digitized representation of the current measurement and the digitized representation of the at least one voltage signal to an existing main processor [Fig. 2; 16] configured to collect data in the electrical power distribution system configured to provide power to multiple facilities [Par. 0026 & 0049]. (The measurement apparatus 14 can communicate an indication of transmission line parameters to the other users 16 to promote improvements in grid control and monitoring)

With respect to claim 11, Coats discloses method of retrofitting a data collection system [Fig. 2] (The unit may be built into new sensing devices such as pole top sensors or provided as a retrofit device for existing sensors) [Par. 0043 & 0051] in an electrical power distribution system configured to provide power to multiple facilities [Par. 0023] (Electrical power transmission can include distribution of electrical power over one or more electrical networks…provide electrical power from generation sources to users (loads). Grid performance can benefit from monitoring of the electrical power transmitted through the transmission lines), the method comprising: 
installing a line-mounted wireless current sensor (characterized by using overhead wireless powerline sensors) on an overhead electrical conductor to be monitored in the electrical power distribution system as part of a retrofit [Par. 0042-0043];
 generating, using the line-mounted wireless current sensor, a digitized representation of the current measurement [Par. 0027 & 0048]; (digital and/or analog filtered voltage, current waveforms, average voltage and/or current RMS quantities) & (The measurement front end may consist of the necessary components to interface with all sensors, condition signals, level shift, filter, and convert the sensed value to an analog or digital value that can be taken as input by the microcontroller or other processing unit)
transmitting, using a first wireless communication subsystem (characterized in communication system of the wireless overhead line sensor), the digitized representation of the current measurement; [Par. 0043] (monitoring voltage, current, and/or other measurement inputs from energy transmission or distribution sensors such as overhead line measurement devices, and transmitting gathered data wirelessly to a separate receiver, base unit, or wide area monitoring systems)
connecting at least one analog input of an analog-to-digital converter (ADC) [Fig. 2; 24] & [Par. 0039-0048] to a voltage signal associated with the overhead electrical conductor; (receiving sensor measurement from the sensor… signal conditioning is performed to adapt the raw sensor data into more useable form…including ADC)
generating, using the ADC, a digitized representation of the at least one voltage signal [Par. 0048]; (The measurement front end may consist of the necessary components to interface with all sensors, condition signals, level shift, filter, and convert the sensed value to an analog or digital value that can be taken as input by the microcontroller or other processing unit)
receiving, using a second wireless communication subsystem [Fig. 2; 30] (characterized by the communication system of the measurement apparatus), the digitized representation of the current measurement [Par. 0041]; and 
providing, using an intelligent electronic device (IED) [Fig. 2; 14] configured to be added to the data collection system as part of the retrofit [Par. 0043], the digitized representation of the current measurement and the digitized representation of the at least one voltage signal [Par. 0049] (Data acquisition and control circuitry may compute various parameters on an embedded processor directly related to voltage and current on a high voltage line as well as any supplementary sensors) to an existing main processor [Fig. 2; 16]  configured to collect data in the electrical power distribution system configured to provide power to multiple facilities [Par. 0026 & 0049-0050]. (The measurement apparatus 14 can communicate an indication of transmission line parameters to the other users 16 to promote improvements in grid control and monitoring)

With respect to claim 2 and 12, Coats discloses the main processor comprises a phasor measurement unit (PMU) [Par. 0051]. (perform measuring or sensing voltage and/or current from a high voltage line, and may communicate either raw values of these measurements or processed averaged/root mean square quantities to external devices) & (may compute various parameters on an embedded processor directly related to voltage and current on a high voltage line, such as but not limited to… an angle or time difference between sensed voltage and current values (e.g. phasor measurement))

With respect to claim 3 and 13, Coats discloses wherein the PMU calculates a phasor based on the digitized representation of the current measurement and the digitized representation of the at least one voltage signal [Par. 0051]. (perform measuring or sensing voltage and/or current from a high voltage line, and may communicate either raw values of these measurements or processed averaged/root mean square quantities to external devices) & (may compute various parameters on an embedded processor directly related to voltage and current on a high voltage line, such as but not limited to… an angle or time difference between sensed voltage and current values (e.g. phasor measurement))

With respect to claim 6 and 16, Coats discloses wherein each of the first wireless communication subsystem and the second wireless communication subsystem communicate using a radio frequency [Par. 0030] (characterized by Wi-fi).

With respect to claim 7 and 17, Coats discloses further comprising a ground reference, wherein the at least one voltage signal is measured with respect to the ground reference [Par. 0038]. (In some embodiments, the measuring apparatus may be connected with ground or neutral line)

With respect to claim 9 and 19, Coats discloses wherein the at least one analog input corresponds to a plurality of phases in the electrical power distribution system [Par. 0056]. (Sensors of the measurement apparatus may each measure a different phase of the transmission line)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats (US 2020/0251927).

With respect to claim 8 and 18, Coats fails to specify wherein the line-mounted wireless current sensor harvests electrical power and generates the current measurement using the same current transformer.
Coats does discuss the possibility to implement harvesting electrical power and generates the current measurement using the same current transformer [Par. 0042 & 0052], but instead opts for an alternative energy harvesting technique.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Coats to implement an alternative harvesting technique that includes wherein the line-mounted wireless current sensor harvests electrical power and generates the current measurement using the same current transformer motivated by a desire to implement simple substitution of one known element for another to obtain predictable results (KSR) that simplifies the design and makeup of the overhead line sensor.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats (US 2020/0251927) in view of Labuschagne et al. (US 2011/0084672).

With respect to claim 4 and 14, Coats does not explicitly disclose wherein the main processor implements a control action based on the output.
Coats does, however, disclose communication with a centralized control system including with a capacitor bank controller for communication of the sensed parameters to said control system [Par. 0056-0057].
Labuschagne discloses system and methods for monitoring current and voltage in an electronic power system and further controlling electrical power system voltage profiles using capacitor banks and on-load tap changers [Par. 0002]. Labuschagne discloses a system including a capacitor bank controller (220) for implementing a control action based on output data from the IED (210) regarding voltage and current measurements [Par. 0039-0041] & [Par. 0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Coats with Labuschagne to further implement wherein the main processor implements a control action based on the output motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that improves synchronized control of electrical power system and promotes improvements in grid control and monitoring (see Coats [Par. 0026]).

With respect to claim 5 and 15, Coats does not explicitly disclose wherein the control action comprises one of selectively connecting and disconnecting a capacitor bank.
Coats does, however, disclose communication with a centralized control system including with a capacitor bank controller for communication of the sensed parameters to said control system [Par. 0056-0057].
Labuschagne discloses system and methods for monitoring current and voltage in an electronic power system and further controlling electrical power system voltage profiles using capacitor banks and on-load tap changers [Par. 0002]. Labuschagne discloses a system including a capacitor bank controller (220) for implementing a control action based on output data from the IED (210) regarding voltage and current measurements [Par. 0039-0041] & [Par. 0044-0045].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Coats with Labuschagne to further implement wherein the control action comprises one of selectively connecting and disconnecting a capacitor bank motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that improves synchronized control of electrical power system and promotes improvements in grid control and monitoring (see Coats [Par. 0026]).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coats (US 2020/0251927) in view of Deaver et al. (US 2008/0106241)

With respect to claim 10 and 20, Coats does not explicitly disclose wherein the IED receives a command from the main processor and generates a response to the command.
Coats does, however, disclose communication, both sending and receiving with a centralized control system including with a capacitor bank controller for communication of the sensed parameters to said control system [Par. 0029 & 0056-0057].
Deaver discloses a power line communication and power distribution parameter measurement system may be implemented to gather power distribution parameters from multiple points along a power distribution network and transmit the gathered data to a utility or other processing center [Par. 0024].  Deaver further discloses wherein a command is sent to various devices from a main communication system including sending a command to set or schedule times for gathering measurements [Par. 0050 & 0060].
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Coats with Deaver to further implement wherein the IED receives a command from the main processor and generates a response to the command motivated by a desire to use a known technique to improve similar devices (methods products) in the same way (KSR) that permits scheduling and controlling operations of the measurement apparatus and that promotes improvements in grid control and monitoring (see Coats [Par. 0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gibala et al. (US 2009/0240449) discloses a power distribution monitoring system includes a number of power line mounted monitors. Each monitor can acquire data regarding the delivery of electrical power in the power line, wirelessly transmit and receive messages, and electromagnetically acquire and store operating electrical power from electrical current flowing in the power line.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERENCE E STIFTER JR/               Examiner, Art Unit 2865    

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
07/11/2022